Mr. J. Heydeneeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
The only question necessary to consider, is whether a judgment, final by default, can be rendered properly [256] upon an ^unliquidated demand. The practice is a new one, and appeared, at first, unfavorably. Upon an examination, however, of section 150 of the Practice Act, there remains no doubt as to its correctness, and when it is generally understood, we see no danger to be apprehended from it. The defendant being notified in the summons, of the amount for which the plaintiff will take judgment, is saved the necessity and expense, if he has no defense,. of appearing to the action, to protect himself against an improper recovery; while, on the other hand, the plaintiff avoids the delay and trouble of resorting to a writ of inquiry, for the purpose of having his damages assessed.
Judgment affirmed.